Title: To Thomas Jefferson from Tench Coxe, [30 January? 1791]
From: Coxe, Tench
To: Jefferson, Thomas



Sunday Evening [30 Jan.? 1791]

Mr. Coxe has the honor to inform Mr. Jefferson that pitch is certainly 11/ ⅌ 112℔ i.e. dutied to exclusion as a manufacture. Tar 11d. ⅌ barrl. and turpentine ⅔ ⅌ Cwt.

Mr. Remsen’s copy of Mr. Coxe’s very rough minutes, corrected, is enclosed, also the amount of fur duties in England equal to 15 and 20 ⅌ Ct. ad valorem at the medium prices.Mr. Coxe will not fail to send the Return of Exports the MomentMr. Hamilton shall have done with it.
